Title: From James Madison to Horatio Gates Spafford, [ca. 25 July] 1810
From: Madison, James
To: Spafford, Horatio Gates


Sir
[ca. 25 July 1810]
I have recd. your favor of July 7. accompanied by your printed circular on the subject of your proposed Gazetteer of the State of N. York. It is certainly a commendable undertaking, and I wish you success in it. An extension of it to all the States would proportionally extend the value of the Work. It is an inconveniency incident to publications of this kind in our Country, that its rapid growth, and multiplied changes, soon call for new Editions improving & superseding the former, and consequently arresting the profits of the Authors. On the other hand, the public equally gains by this circumstance, which promotes an accumulation of statistical materials particularly interesting to the science of political Œconomy. Its patronage therefore may be considered as the more due in such cases. Whether the particular aid you wish for ought to be afforded, is a question which Congress alone have the authority to decide. For myself, I am restrained from being even a Subscriber, by a general rule, enforced by experience, and not departed from but in very peculiar cases. You will oblige me however, without entering my name on your list, to have two copies, with the price of them, forwarded to me at Washington as soon as the work you have in hand issues from the Press. Accept my friendly respects.
James Madison
 